 Case 2:19-cv-10307-SB-SS Document 29 Filed 02/02/21 Page 1 of 2 Page ID #:246



 1
 2                                                     February 2, 2021
 3                                                         VPC
 4                                                         JS-6
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
     SAMANTHA HOREN, an individual,          Case No. 2:19-cv-10307-SB-SS
12
13                   Plaintiff,
                                             ORDER OF DISMISSAL OF
14                                           ACTION WITH PREJUDICE
     v.
15   SUNRISE BRANDS, LLC, a
16   California limited liability company;
     and DOES 1 to 20, inclusive,
17
                     Defendant.
18
19
20
21
22
23
24
25
26
27
28
 Case 2:19-cv-10307-SB-SS Document 29 Filed 02/02/21 Page 2 of 2 Page ID #:247



 1                                                ORDER
 2            The Court has reviewed that Parties’ Stipulation To Dismiss Plaintiff’s
 3   Complaint and hereby orders as follows:
 4            1.        That the above-captioned action filed against Defendant Sunrise Brands,
 5   LLC is dismissed, in its entirety, with prejudice; and
 6            2.        That the Parties shall each bear their own costs and attorneys’ fees
 7   incurred in connection with this action, except as otherwise agreed between the
 8   Parties.
 9            The Order to Show Cause set for February 8, 2021 at 8:30 a.m. is hereby
10   discharged and taken off calendar.
11
12            IT IS SO ORDERED.
13
14   Dated: February 2, 2021
15
16                                                         Stanley Blumenfeld, Jr.
17                                                        United States District Judge
18
19
20
21
22
23
24
     4847-0350-3578.1 105777.1001
25
26
27
28
                                                    2.
